Exhibit 10.27

 



 

 

 

 

 

 

LEASE

 

 

 

BETWEEN

 

 

 

JAMBOREE CENTER 4 LLC

 

 

 

AND

 

 

 

ACACIA RESEARCH CORPORATION

 

 

 

 

 

 

 

 

 

 1 

 



 



LEASE

(Short Form)

 

THIS LEASE is made as of June 7, 2019, by and between JAMBOREE CENTER 4 LLC, a
Delaware limited liability company, hereafter called “Landlord,” and ACACIA
RESEARCH CORPORATION, a Delaware corporation, hereafter called “Tenant.”

 

ARTICLE 1. BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.Tenant’s Trade Name: N/A

 

2.Premises: Suite No. 550  Address of Building: 4 Park Plaza, Irvine, CA 92614
 Project Description: Jamboree Center  (The Premises are more particularly
described in Section 2.1).

 

3.Use of Premises: General office and for no other use.

 

4.Commencement Date: August 1, 2019

 

5.Lease Term: 60 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.

 

6.Basic Rent:

 

Months of Term
or Period Monthly Rate Per Rentable
Square Foot Monthly Basic Rent (rounded to
the nearest dollar) 1 to 12 $3.15 $26,123.00 13 to 24 $3.29 $27,284.00 25 to 36
$3.44 $28,528.00 37 to 48 $3.59 $29,772.00 49 to 60 $3.75 $31,099.00

 

Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of one (1) full calendar month of Basic Rent
in the amount of $26,123.00 (the “Abated Basic Rent”) for the first full
calendar month of the Term (the “Abatement Period”). In the event Tenant
Defaults at any time during the Term, all Abated Basic Rent shall immediately
become due and payable. The payment by Tenant of the Abated Basic Rent in the
event of a Default shall not limit or affect any of Landlord’s other rights,
pursuant to this Lease or at law or in equity. Only Basic Rent shall be abated
during the Abatement Period and all other additional rent and other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.

 

 

 



 2 

 

 

7.Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2020 (the
“Base Year”).     Project Cost Base: The Project Costs per rentable square foot
incurred by Landlord and attributable to the Base Year.     Expense Recovery
Period: Every twelve month period during the Term (or portion thereof during the
first and last Lease years) ending June 30.

 





8.Floor Area of Premises: approximately 8,293 rentable square feet (Landlord and
Tenant stipulate and agree that the Floor Area of Premises is correct).   
 Floor Area of Building: approximately 409,411 rentable square feet

 



9.Security Deposit: $34,209.00

 

10.Broker(s): Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Rand Partners (“Tenant’s Broker”) is the agent of
Tenant exclusively.

 

11.Parking: 28 parking passes in accordance with the provisions set forth in
Exhibit F to this Lease.

 

12.Address for Payments and Notices:

 

LANDLORD TENANT    

Payment Registration Address:

 

Email tenantportal@irvinecompany.com to

request an account for the Tenant Payment Portal.

ACACIA RESEARCH CORPORATION

4 Park Plaza, Suite 550

Irvine, CA 92614

   

Notice Address:

 

THE IRVINE COMPANY LLC

5 Park Plaza, Suite 100

Irvine, CA 92614

Attn: Property Manager

     

with a copy of notices to:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn:    Senior Vice President, Property

             Operations Irvine Office Properties

 

 

 

 



 3 

 

 

13.List of Lease Exhibits (all exhibits, riders and addenda attached to this
Lease are hereby incorporated into and made a part of this Lease):

 

  Exhibit A Description of Premises   Exhibit B Operating Expenses   Exhibit C
Utilities and Services   Exhibit D Tenant’s Insurance   Exhibit E Rules and
Regulations   Exhibit F Parking   Exhibit G Additional Provisions



 



ARTICLE 2. PREMISES

 

2.1.         LEASED PREMISES. Landlord leases to Tenant and Tenant leases from
Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”). The Premises are located in the building identified in Item
2 of the Basic Lease Provisions (the “Building”), which is a portion of the
project described in Item 2 (the “Project”).

 

2.2.         ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord
nor any representative of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Project or the suitability or
fitness of either for any purpose, except as set forth in this Lease. The taking
of possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects. Following Landlord’s substantial completion of the
ReadyNow improvements in the Premises, Tenant shall accept such improvements in
their existing condition, and shall waive any right or claim against Landlord
arising out of the condition of the Premises. Nothing contained in this
Section 2.2 shall affect the commencement of the Term or the obligation of
Tenant to pay rent.

 

ARTICLE 3. TERM

 

3.1.         GENERAL. The term of this Lease (“Term”) shall commence on the date
as set forth in Item 4 of the Basic Lease Provisions (the “Commencement Date”)
and shall end upon the expiration of the period set forth in Item 5 of the Basic
Lease Provisions (“Expiration Date”).

 

3.2.         DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Commencement Date
set forth in Item 4 of the Basic Lease Provisions, this Lease shall not be void
or voidable nor shall Landlord be liable to Tenant for any resulting loss or
damage.

 

ARTICLE 4. RENT AND OPERATING EXPENSES

 

4.1.         BASIC RENT. From and after the Commencement Date, Tenant shall pay
to Landlord without deduction or offset a Basic Rent for the Premises in the
total amount shown (including subsequent adjustments, if any) in Item 6 of the
Basic Lease Provisions (the “Basic Rent”). If the Commencement Date is other
than the first day of a calendar month, any rental adjustment shown in Item 6
shall be deemed to occur on the first day of the next calendar month following
the specified monthly anniversary of the Commencement Date. The Basic Rent shall
be due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease.

 

 

 



 4 

 

 

4.2.         OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating
Expenses in accordance with Exhibit B of this Lease.

 

4.3.         SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by this Lease. Upon any breach of the foregoing obligations by Tenant,
Landlord may apply all or part of the Security Deposit as full or partial
compensation. If any portion of the Security Deposit is so applied, Tenant shall
within 5 days after written demand by Landlord deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its original amount.
Landlord shall not be required to keep this Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit. In no event may Tenant utilize all or any portion of the Security
Deposit as a payment toward any rental sum due under this Lease. Any unapplied
balance of the Security Deposit shall be returned to Tenant or, at Landlord’s
option, to the last assignee of Tenant’s interest in this Lease within 30 days
following the termination of this Lease and Tenant’s vacation of the Premises.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any similar or successor laws now or hereafter in effect.

 

ARTICLE 5. USES

 

5.1.         USE. Tenant shall use the Premises only for the purposes stated in
Item 3 of the Basic Lease Provisions and for no other use whatsoever. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights or quiet enjoyment of other occupants of
the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance in the Premises or the
Project. Tenant shall comply at its expense with all present and future laws,
ordinances and requirements of all governmental authorities that pertain to
Tenant or its use of the Premises, and with all energy usage reporting
requirements of Landlord. Pursuant to California Civil Code § 1938, Landlord
hereby states that the Premises have not undergone inspection by a Certified
Access Specialist (CASp) (defined in California Civil Code § 55.52(a)(3)).
Pursuant to Section 1938 of the California Civil Code, Landlord hereby provides
the following notification to Tenant: “A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law. Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant. The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction related accessibility standards within the premises.” If Tenant
requests to perform a CASp inspection of the Premises, Tenant shall, at its
cost, retain a CASp approved by Landlord (provided that Landlord may designate
the CASp, at Landlord’s option) to perform the inspection of the Premises at a
time agreed upon by the parties. Tenant shall provide Landlord with a copy of
any report or certificate issued by the CASp (the “CASp Report”) and Tenant
shall, at its cost, promptly complete any modifications necessary to correct
violations of construction related accessibility standards identified in the
CASp Report, notwithstanding anything to the contrary in this Lease. Tenant
agrees to keep the information in the CASp Report confidential except as
necessary for the Tenant to complete such modifications.

 

5.2.         SIGNS. Landlord shall affix and maintain a sign (restricted solely
to Tenant’s name as set forth herein or such other name as Landlord may consent
to in writing) adjacent to the entry door of the Premises, together with a
directory strip listing Tenant’s name as set forth herein in the lobby directory
of the Building. Tenant shall not place or allow to be placed any other sign,
decoration or advertising matter of any kind that is visible from the exterior
of the Premises.

 

5.3.         HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or
dispose of hazardous or toxic materials (as such materials may be identified in
any federal, state or local law or regulation) in the Premises or Project
without the prior written consent of Landlord. Tenant acknowledges that it has
read, understands and, if applicable, shall comply with the provisions of
Exhibit H to this Lease, if that Exhibit is attached.

 

 

 



 5 

 

 

ARTICLE 6. LANDLORD SERVICES

 

6.1.         UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit C, subject to the conditions and payment obligations and standards set
forth in this Lease. Landlord’s failure to furnish, or any interruption,
diminishment or termination of, services due to the application of laws, the
failure of any equipment, the performance of repairs, improvements or
alterations, utility interruptions or the occurrence of an event of force
majeure (defined in Section 20.8) shall not render Landlord liable to Tenant,
constitute a constructive eviction of Tenant, give rise to an abatement of Rent,
nor relieve Tenant from the obligation to fulfill any covenant or agreement.

 

6.2.         OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate all Common Areas within the Building and the Project. The
term “Common Areas” shall mean all areas within the Building, Project and other
buildings in the Project which are not held for exclusive use by persons
entitled to occupy space.

 

6.3.         USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in
Article 17 below. Landlord shall at all times during the Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy.
Landlord may temporarily close any portion of the Common Areas for repairs,
remodeling and/or alterations, to prevent a public dedication or the accrual of
prescriptive rights, or for any other reasonable purpose.

 

ARTICLE 7. REPAIRS AND MAINTENANCE

 

7.1.         TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12,
Tenant at its sole expense shall make all repairs necessary to keep the Premises
and all improvements and fixtures therein in good condition and repair. Tenant’s
maintenance obligation shall include without limitation all appliances, interior
glass, doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in the Premises, together
with any supplemental HVAC equipment servicing only the Premises. Should
Landlord or its management agent agree to make a repair on behalf of Tenant and
at Tenant’s request, Tenant shall promptly reimburse Landlord as additional rent
for all reasonable costs incurred (including the standard supervision fee) upon
submission of an invoice.

 

7.2.         LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of any supplemental HVAC equipment servicing only the Premises) and
shall maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above. Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by rental
offset. Except as provided in Section 11.1 and Article 12 below, there shall be
no abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements to any portion of the Building, including repairs to
the Premises, nor shall any related activity by Landlord constitute an actual or
constructive eviction. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect.

 

 

 



 6 

 

 

7.3.         ALTERATIONS. Tenant shall make no alterations, additions,
decorations, or improvements (collectively referred to as “Alterations”) to the
Premises without the prior written consent of Landlord. Landlord may impose, as
a condition to its consent, any requirements that Landlord in its discretion may
deem reasonable or desirable. Tenant shall use Landlord’s designated mechanical
and electrical contractors, obtain all required permits for the Alterations and
shall perform the work in compliance with all applicable laws, regulations and
ordinances with contractors reasonably acceptable to Landlord. Landlord shall be
entitled to a supervision fee in the amount of 5% of the cost of the
Alterations. Landlord may elect to cause its architect to review Tenant’s
architectural plans, and the reasonable cost of that review shall be reimbursed
by Tenant. Should the Alterations proposed by Tenant and consented to by
Landlord change the floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems. Unless Landlord otherwise agrees in writing, all Alterations
affixed to the Premises, including without limitation all Tenant Improvements
constructed pursuant to the Work Letter (except as otherwise provided in the
Work Letter), but excluding moveable trade fixtures and furniture, shall become
the property of Landlord and shall be surrendered with the Premises at the end
of the Term, except that Landlord may, by notice to Tenant given at the time of
Landlord’s approval, require Tenant to remove by the Expiration Date or sooner
termination date of this Lease, all or any Alterations (including without
limitation any Tenant Improvements constructed pursuant to the Work Letter)
installed either by Tenant or by Landlord at Tenant’s request (collectively, the
“Required Removables”). In connection with its removal of Required Removables,
Tenant shall repair any damage to the Premises arising from that removal and
shall restore the affected area to its pre-existing condition, reasonable wear
and tear excepted.

 

7.4.         MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. In the event that Tenant shall not, within 15 days
following the imposition of any lien, cause the lien to be released of record by
payment or posting of a proper bond in accordance with California Civil Code
Section 8424 or any successor statute, Landlord shall have, in addition to all
other available remedies, the right to cause the lien to be released by any
means it deems proper, including payment of or defense against the claim giving
rise to the lien. All expenses so incurred by Landlord shall be reimbursed by
Tenant promptly following Landlord’s demand. Tenant shall give Landlord no less
than 20 days’ prior notice in writing before commencing construction of any kind
on the Premises.

 

7.5.          ENTRY AND INSPECTION. Landlord shall at all reasonable times and
with reasonable prior verbal notice, except in emergencies or to provide
Building services, have the right to enter the Premises to inspect them, to
supply services in accordance with this Lease, to make repairs and renovations
as reasonably deemed necessary by Landlord, and to submit the Premises to
prospective or actual purchasers or encumbrance holders (or, during the final
twelve months of the Term or when an uncured Default exists, to prospective
tenants), all without being deemed to have caused an eviction of Tenant and
without abatement of rent except as provided elsewhere in this Lease.

 

ARTICLE 8. SPACE PLANNING AND SUBSTITUTION

 

Landlord shall have the right, upon providing not less than 45 days written
notice, to move Tenant to other space of comparable size in the Building or in
the Project. The new space shall be provided with improvements of comparable
quality to those within the Premises. Landlord shall pay the reasonable
out-of-pocket costs to relocate and reconnect Tenant’s personal property and
equipment within the new space. Landlord shall also reimburse Tenant for such
other reasonable out-of-pocket costs that Tenant may incur in connection with
the relocation. Within 10 days following request by Landlord, Tenant shall
execute an amendment to this Lease prepared by Landlord to memorialize the
relocation.

 

 

 



 7 

 

 

ARTICLE 9. ASSIGNMENT AND SUBLETTING

 

9.1.         RIGHTS OF PARTIES. Tenant shall not, directly or indirectly,
assign, sublease, transfer or encumber any interest in this Lease or allow any
third party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld if Landlord does not exercise its recapture rights.
Tenant agrees that it is not unreasonable for Landlord to withhold consent to a
Transfer to a proposed assignee or subtenant who is an existing tenant or
occupant of the Building or Project or to a prospective tenant with whom
Landlord or Landlord’s affiliate has been actively negotiating. Within 30 days
after receipt of executed copies of the transfer documentation and such other
information as Landlord may request, Landlord shall either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; (b) refuse to consent to the Transfer; or (c) recapture the portion of
the Premises that Tenant is proposing to Transfer. Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any similar or
successor Laws, now or hereinafter in effect, and all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable laws, on behalf of
the proposed transferee. In no event shall any Transfer release or relieve
Tenant from any obligation under this Lease, as same may be amended. Tenant
shall pay Landlord a review fee of $1,000.00 for Landlord’s review of any
requested Transfer. Tenant shall pay Landlord, as additional Rent, 50% of all
rent and other consideration which Tenant receives as a result of a Transfer
that is in excess of the Rent payable to Landlord for the portion of the
Premises and Term covered by the Transfer. If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord.

 

9.2.         PERMITTED TRANSFER. Notwithstanding the foregoing, Tenant may
assign this Lease to a successor to Tenant by merger, consolidation or the
purchase of substantially all of Tenant’s assets, or assign this Lease or sublet
all or a portion of the Premises to an Affiliate (defined below), without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Permitted Transfer”): (i) Tenant is not then in Default hereunder;
(ii) Tenant gives Landlord written notice prior to such Permitted Transfer; and
(iii) the successor entity resulting from any merger or consolidation of Tenant
or the sale of all or substantially all of the assets of Tenant, has a net worth
at the time of the Permitted Transfer that is at least equal to the net worth of
Tenant immediately before the Permitted Transfer. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.

 

ARTICLE 10. INSURANCE AND INDEMNITY

 

10.1.       TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall
provide and maintain in effect the insurance described in Exhibit D. Evidence of
that insurance must be delivered to Landlord prior to the Commencement Date.

 

10.2.       TENANT’S INDEMNITY. To the fullest extent permitted by law, but
subject to Section 10.4 below, Tenant shall defend, indemnify and hold harmless
Landlord and Landlord’s agents, employees, lenders, and affiliates, from and
against any and all negligence, claims, liabilities, damages, costs or expenses
arising either before or after the Commencement Date which arise from or are
caused by Tenant’s use or occupancy of the Premises, the Building or the Common
Areas of the Project, or from the conduct of Tenant’s business, or from any
activity, work, or thing done, permitted or suffered by Tenant or Tenant’s
agents, employees, subtenants, vendors, contractors, invitees or licensees in or
about the Premises, the Building or the Common Areas of the Project, or from any
Default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or from any act, omission or negligence on the part of Tenant
or Tenant’s agents, employees, subtenants, vendors, contractors, invitees or
licensees. Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section 10.2 through counsel reasonably
satisfactory to Landlord. Notwithstanding the foregoing, Tenant shall not be
obligated to indemnify Landlord against any liability or expense to the extent
it is ultimately determined that the same was caused by the sole negligence or
willful misconduct of Landlord, its agents, contractors or employees.

 

 

 



 8 

 

 

10.3.       LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, resulting from any condition including, but not limited
to, acts or omissions (criminal or otherwise) of third parties and/or other
tenants of the Project, or their agents, employees or invitees, fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak or flow
from or into any part of the Premises or from the breakage, leakage, obstruction
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building, regardless of the negligence of Landlord, its agents
or any and all affiliates of Landlord in connection with the foregoing.
Notwithstanding anything to the contrary contained in this Lease, in no event
shall Landlord be liable for Tenant’s loss or interruption of business or income
(including without limitation, Tenant’s consequential damages, lost profits or
opportunity costs), or for interference with light or other similar intangible
interests.

 

10.4.       WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all
rights of recovery against the other on account of loss and damage occasioned to
the property of such waiving party to the extent that the waiving party is
entitled to proceeds for such loss and damage under any property insurance
policies carried or otherwise required to be carried by this Lease.

 

ARTICLE 11. DAMAGE OR DESTRUCTION

 

11.1.       RESTORATION.

 

(a             If the Building of which the Premises are a part is damaged as
the result of an event of casualty, then subject to the provisions below,
Landlord shall repair that damage as soon as reasonably possible unless Landlord
reasonably determines that: (i) the Premises have been materially damaged and
there is less than 1 year of the Term remaining on the date of the casualty;
(ii) any Mortgagee (defined in Section 13.1) requires that the insurance
proceeds be applied to the payment of the mortgage debt; or (iii) proceeds
necessary to pay the full cost of the repair are not available from Landlord’s
insurance, including without limitation earthquake insurance. Should Landlord
elect not to repair the damage for one of the preceding reasons, Landlord shall
so notify Tenant in the “Casualty Notice” (as defined below), and this Lease
shall terminate as of the date of delivery of that notice.

 

(b)           As soon as reasonably practicable following the casualty event but
not later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice.

 

(c)           In the event that neither Landlord nor Tenant terminates this
Lease pursuant to Section 11.1(b), Landlord shall repair all material damage to
the Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
insurance with respect to any Alterations. Within 15 days of demand, Tenant
shall also pay Landlord for any additional excess costs that are determined
during the performance of the repairs to such Alterations.

 

(d)           From and after the casualty event, the rental to be paid under
this Lease shall be abated in the same proportion that the Floor Area of the
Premises that is rendered unusable by the damage from time to time bears to the
total Floor Area of the Premises.

 

 

 



 9 

 

 

(e)           Notwithstanding the provisions of subsections (a), (b) and (c) of
this Section 11.1, but subject to Section 10.4, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives.

 

11.2.      LEASE GOVERNS. Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

ARTICLE 12. EMINENT DOMAIN

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. All compensation awarded
for a Taking shall be the property of Landlord. Tenant agrees that the
provisions of this Lease shall govern any Taking and shall accordingly supersede
any contrary statute or rule of law.

 

ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE

 

13.1.      SUBORDINATION. Tenant accepts this Lease subject and subordinate to
any mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee.” This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefitting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1.

 

13.2.       ESTOPPEL CERTIFICATE. Tenant shall, within 10 days after receipt of
a written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project).

 

ARTICLE 14. DEFAULTS AND REMEDIES

 

14.1.       TENANT’S DEFAULTS. In addition to any other event of default set
forth in this Lease, the occurrence of any one or more of the following events
shall constitute a “Default” by Tenant:

 

(a)            The failure by Tenant to make any payment of Rent required to be
made by Tenant, as and when due, where the failure continues for a period of 3
days after written notice from Landlord to Tenant. The term “Rent” as used in
this Lease shall be deemed to mean the Basic Rent and all other sums, including
but not limited to parking charges, required to be paid by Tenant to Landlord
pursuant to the terms of this Lease.

 

 

 



 10 

 

 

(b)            Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease (in which event the failure to perform by
Tenant within such time period shall be a Default), the failure or inability by
Tenant to observe or perform any of the covenants or provisions of this Lease to
be observed or performed by Tenant, other than as specified in any other
subsection of this Section 14.1, where the failure continues for a period of 30
days after written notice from Landlord to Tenant.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.

 

14.2.       LANDLORD’S REMEDIES.

 



(a)            Upon the occurrence of any Default by Tenant, then in addition to
any other remedies available to Landlord, Landlord may exercise the following
remedies:

 

(i)            Landlord may terminate Tenant’s right to possession of the
Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord. Such
termination shall not affect any accrued obligations of Tenant under this Lease.
Upon termination, Landlord shall have the right to reenter the Premises and
remove all persons and property. Landlord shall also be entitled to recover from
Tenant:

 

(1)            The worth at the time of award of the unpaid Rent which had been
earned at the time of termination;

 

(2)            The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such loss that Tenant proves could have been reasonably
avoided;

 

(3)            The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such loss that Tenant proves could be reasonably avoided;

 

(4)            Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys’ fees, and any other
reasonable costs; and

 

(5)            At Landlord’s election, all other amounts in addition to or in
lieu of the foregoing as may be permitted by law. Any sum, other than Basic
Rent, shall be computed on the basis of the average monthly amount accruing
during the 24 month period immediately prior to Default, except that if it
becomes necessary to compute such rental before the 24 month period has
occurred, then the computation shall be on the basis of the average monthly
amount during the shorter period. As used in subparagraphs (1) and (2) above,
the “worth at the time of award” shall be computed by allowing interest at the
rate of 10% per annum. As used in subparagraph (3) above, the “worth at the time
of award” shall be computed by discounting the amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus 1%.

 

(ii)            Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).

 

 

 



 11 

 

 

(b)           The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. No payment by Tenant
or receipt by Landlord of a lesser amount than the rent required by this Lease
shall be deemed to be other than a partial payment on account of the earliest
due stipulated rent, nor shall any endorsement or statement on any check or
letter be deemed an accord and satisfaction and Landlord shall accept the check
or payment without prejudice to Landlord’s right to recover the balance of the
rent or pursue any other remedy available to it. Tenant hereby waives any right
of redemption or relief from forfeiture under California Code of Civil Procedure
Section 1174 or 1179, or under any successor statute, in the event this Lease is
terminated by reason of any Default by Tenant. No act or thing done by Landlord
or Landlord’s agents during the Term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender shall be valid
unless in writing and signed by Landlord.

 

14.3.       LATE PAYMENTS. Any Rent due under this Lease that is not paid to
Landlord within 5 days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid and if any Rent due
from Tenant shall not be received by Landlord or Landlord’s designee within 5
days after the date due, then Tenant shall pay to Landlord, in addition to the
interest, a late charge for each delinquent payment equal to the greater of
(i) 5% of that delinquent payment or (ii) $100.00.

 

14.4.       DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default
in the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within 30 days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for its performance, then Landlord shall not
be deemed to be in default if it commences performance within the 30 day period
and thereafter diligently pursues the cure to completion.

 

14.5.       EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any
action in connection with this Lease, the prevailing party shall be entitled to
recover as a part of the action its reasonable attorneys’ fees, and all other
reasonable costs. The prevailing party for the purpose of this paragraph shall
be determined by the trier of the facts.

 

14.6.       WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)            LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS
HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY
JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL
SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

(b)           In the event that the jury waiver provisions of Section 14.6(a)
are not enforceable under California law, then, unless otherwise agreed to by
the parties, the provisions of this Section 14.6(b) shall apply. Landlord and
Tenant agree that any disputes arising in connection with this Lease (including
but not limited to a determination of any and all of the issues in such dispute,
whether of fact or of law) shall be resolved (and a decision shall be rendered)
by way of a general reference as provided for in Part 2, Title 8, Chapter 6
(§§ 638 et. seq.) of the California Code of Civil Procedure, or any successor
California statute governing resolution of disputes by a court appointed
referee. Nothing within this Section 14.6 shall apply to an unlawful detainer
action.

 

 

 



 12 

 

 

14.7.       SATISFACTION OF JUDGMENT. The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers, members or shareholders of Landlord or its constituent
partners or members. Should Tenant recover a money judgment against Landlord,
such judgment shall be satisfied only from the interest of Landlord in the
Project and out of the rent or other income from such property receivable by
Landlord, and no action for any deficiency may be sought or obtained by Tenant.

 

ARTICLE 15. END OF TERM

 

15.1.      HOLDING OVER. If Tenant holds over for any period after the
Expiration Date (or earlier termination of the Term), such tenancy shall
constitute a tenancy at sufferance only and possession shall be subject to all
of the terms of this Lease, except that the monthly rental shall be 200% of the
total monthly rental for the month immediately preceding the date of
termination. The acceptance by Landlord of monthly hold-over rental in a lesser
amount shall not constitute a waiver of Landlord’s right to recover the full
amount due unless otherwise agreed in writing by Landlord. If Tenant fails to
surrender the Premises upon the expiration of this Lease despite demand to do so
by Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section 15.1 are in addition to and do not affect Landlord’s right of re-entry
or any other rights of Landlord under this Lease or at law.

 

15.2.       SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date
or upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.

 

ARTICLE 16. PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, all payments shall be due and payable within 5 days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent or approval to be given or other document to be
delivered by either party to the other may be delivered to the other party, at
the address set forth in Item 12 of the Basic Lease Provisions, by personal
service or by any courier or “overnight” express mailing service. Either party
may, by written notice to the other, served in the manner provided in this
Article, designate a different address. The refusal to accept delivery of a
notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.

 

ARTICLE 17. RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted by Landlord from time to time.

 

 

 



 13 

 

 

ARTICLE 18. BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. Tenant
agrees to indemnify and hold Landlord harmless from any cost, expense or
liability (including reasonable attorneys’ fees) for any compensation,
commissions or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by Tenant in connection with
the negotiation of this Lease.

 

ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST

 

Landlord shall have the right to transfer and assign, in whole or in part, all
of its ownership interest, rights and obligations in the Building, Project or
Lease, including the Security Deposit, and upon transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations and the return of any Security Deposit.

 

ARTICLE 20. INTERPRETATION

 

20.1.       NUMBER. Whenever the context of this Lease requires, the words
“Landlord” and “Tenant” shall include the plural as well as the singular.

 

20.2.       JOINT AND SEVERAL LIABILITY. If more than one person or entity is
named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

 

20.3.       SUCCESSORS. The expiration of the Term, whether by lapse of time,
termination or otherwise, shall not relieve either party of any obligations
which accrued prior to or which may continue to accrue after the expiration or
termination of this Lease.

 

20.4.       TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

20.5.       CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California.

 

20.6.       SEVERABILITY. If any term or provision of this Lease, the deletion
of which would not adversely affect the receipt of any material benefit by
either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

 

20.7.       WAIVER. One or more waivers by Landlord or Tenant of any breach of
any term, covenant or condition contained in this Lease shall not be a waiver of
any subsequent breach of the same or any other term, covenant or condition.
Consent to any act by one of the parties shall not be deemed to render
unnecessary the obtaining of that party’s consent to any subsequent act. No
breach of this Lease shall be deemed to have been waived unless the waiver is in
a writing signed by the waiving party.

 

 

 



 14 

 

 

20.8.       INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for the period of the delay and the time for
performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section 20.8 shall not operate to excuse Tenant
from the prompt payment of Rent.

 

20.9.      ENTIRE AGREEMENT. This Lease constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings related to
the Premises. This Lease may be modified only by a written agreement signed by
Landlord and Tenant.

 

20.10.     QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

 

20.11.    SURVIVAL. All covenants of Landlord or Tenant which reasonably would
be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE 21. EXECUTION

 

21.1.       COUNTERPARTS; DIGITAL SIGNATURES. This Lease may be executed in one
or more counterparts, each of which shall constitute an original and all of
which shall be one and the same agreement. The parties agree to accept a digital
image (including but not limited to an image in the form of a PDF, JPEG, GIF
file, or other e-signature) of this Lease, if applicable, reflecting the
execution of one or both of the parties, as a true and correct original.

 

21.2.       CORPORATE AND PARTNERSHIP AUTHORITY. Tenant represents and warrants
to Landlord, and agrees, that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant.

 

21.3.       EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease
to Tenant shall be for examination purposes only, and shall not constitute an
offer to or option for Tenant to lease the Premises unless and until Landlord
has executed and delivered this Lease to Tenant.

 

21.4.      BROKER DISCLOSURE. By the execution of this Lease, each of Landlord
and Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Item 10 of the Basic Lease Provisions, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker identified in Item 10 of the
Basic Lease Provisions. If there is no Tenant’s Broker so identified in Item 10
of the Basic Lease Provisions, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker. By the execution of this
Lease, Landlord and Tenant are executing the confirmation of the agency
relationships set forth in Item 10 of the Basic Lease Provisions.

 

 

 



 15 

 

 

ARTICLE 22. MISCELLANEOUS

 

22.1.       MORTGAGEE PROTECTION. No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder or to terminate this Lease shall result in such a release or
termination unless (a) Tenant has given notice by registered or certified mail
to any Mortgagee of a Mortgage covering the Building whose address has been
furnished to Tenant and (b) such Mortgagee is afforded a reasonable opportunity
to cure the default by Landlord. Tenant shall comply with any written directions
by any Mortgagee to pay Rent due hereunder directly to such Mortgagee without
determining whether a default exists under such Mortgagee’s Mortgage.

 

22.2.       SDN LIST. Tenant hereby represents and warrants that neither Tenant
nor any officer, director, employee, partner, member or other principal of
Tenant (collectively, “Tenant Parties”) is listed as a Specially Designated
National and Blocked Person (“SDN”) on the list of such persons and entities
issued by the U.S. Treasury Office of Foreign Assets Control (OFAC). In the
event Tenant or any Tenant Party is or becomes listed as an SDN, Tenant shall be
deemed in breach of this Lease and Landlord shall have the right to terminate
this Lease immediately upon written notice to Tenant.

 

LANDLORD:

 

JAMBOREE CENTER 4 LLC,
a Delaware limited liability company

 

 

By: /s/ Steven M. Case                                                         

Steven M. Case

Executive Vice President

Office Properties

 

 

By: /s/ Christopher J. Popma                                                

Christopher J. Popma

Regional Vice President, Operations

Office Properties

TENANT:

 

ACACIA RESEARCH CORPORATION,
a Delaware corporation

 

 

By: /s/ Marc W. Booth                                                  

Printed Name: Marc W. Booth

Title: Vice President & Chief IP Officer

 

 

 

By: /s/ Jennifer Graff                                                      

Printed Name: Jennifer Graff

Title: Corporate Secretary

 

 

 

 

 

 

 

 



 16 

 

 

[image_001.jpg]

 

 

 

 



 A-1 

 

 

EXHIBIT B

 

Operating Expenses and Taxes

(Base Year)

 

(a)       Commencing 12 months following the Commencement Date, Tenant shall pay
Landlord, as additional rent, for Tenant’s Share of the amount, if any, by which
“Project Costs” (defined below) for each Expense Recovery Period during the Term
exceed Project Costs for the Project Cost Base and the amount, if any, by which
“Property Taxes” (defined below) for each Expense Recovery Period during the
Term exceed Property Taxes for the Property Tax Base. Property Taxes and Project
Costs are mutually exclusive and may be billed separately or in combination as
determined by Landlord. “Tenant’s Share” shall mean that portion of any
Operating Expenses determined by multiplying the cost of such item by a
fraction, the numerator of which is the Floor Area and the denominator of which
is the total rentable square footage, as determined from time to time by
Landlord, of (i) the Floor Area of the Building as defined in Item 8 of the
Basic Lease Provisions, for expenses determined by Landlord to benefit or relate
substantially to the Building rather than the entire Project, or (ii) all or
some of the buildings in the Project, for expenses determined by Landlord to
benefit or relate substantially to all or some of the buildings in the Project
rather than any specific building. Tenant acknowledges Landlord’s rights to make
changes or additions to the Building and/or Project from time to time, in which
event the total rentable square footage within the Building and/or Project may
be adjusted. For convenience of reference, Property Taxes and Project Costs may
sometimes be collectively referred to as “Operating Expenses.”

 

(b)       Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions)
following the Base Year, and prior to the start of each full or partial Expense
Recovery Period thereafter, Landlord shall give Tenant a written estimate of the
amount of Tenant’s Share of Project Costs and Property Taxes for the Expense
Recovery Period or portion thereof. Commencing 12 months following the
Commencement Date, Tenant shall pay the estimated amounts to Landlord in equal
monthly installments, in advance, with Basic Rent. Landlord may from time to
time change the Expense Recovery Period to reflect a calendar year or a new
fiscal year of Landlord, as applicable, in which event Tenant’s share of
Operating Expenses shall be equitably prorated for any partial year. From time
to time during an Expense Recovery Period, Landlord may revise the estimate
based on increases in any of the Operating Expenses.

 

(c)       Within 180 days after the end of each Expense Recovery Period,
Landlord shall furnish to Tenant a statement setting forth the actual or
prorated Property Taxes and Project Costs attributable to that period, and the
parties shall within 30 days thereafter make any payment or allowance necessary
to adjust Tenant’s estimated payments, if any, to Tenant’s actual Tenant’s Share
as shown by the annual statement. If actual Property Taxes or Project Costs
allocable to Tenant during any Expense Recovery Period are less than the
Property Tax Base or the Project Cost Base, respectively, Landlord shall not be
required to pay that differential to Tenant, although Landlord shall refund any
applicable estimated payments collected from Tenant. Should Tenant fail to
object in writing to Landlord’s determination of actual Operating Expenses
within 60 days following delivery of Landlord’s expense statement, Landlord’s
determination of actual Operating Expenses for the applicable Expense Recovery
Period shall be conclusive and binding on Tenant.

 

(d)       Even though the Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s share of Property
Taxes and Project Costs for the Expense Recovery Period in which the Lease
terminates, Tenant shall upon notice pay the entire increase due over the
estimated expenses paid; conversely, any overpayment made in the event expenses
decrease shall be rebated by Landlord to Tenant.

 

 

 



 B-1 

 

 

(e)       The term “Project Costs” shall include all charges and expenses
pertaining to the operation, management, maintenance and repair of the Building
and the Project, together with all appurtenant Common Areas (as defined in
Section 6.2), and shall include the following charges by way of illustration but
not limitation: water and sewer charges; insurance premiums and deductibles
and/or reasonable premium equivalents and deductible equivalents should Landlord
elect to self-insure any risk that Landlord is authorized to insure hereunder;
license, permit, and inspection fees; heat; light; power; janitorial services;
the cost of equipping, staffing and operating an on-site and/or off-site
management office for the Building and Project; all labor and labor-related
costs for personnel applicable to the Building and Project, including both
Landlord’s personnel and outside personnel; a commercially reasonable Landlord
overhead/management fee; reasonable fees for consulting services; access
control/security costs, inclusive of the reasonable cost of improvements made to
enhance access control systems and procedures; repairs; air conditioning;
supplies; materials; equipment; tools; tenant services; programs instituted to
comply with transportation management requirements; any expense incurred
pursuant to Sections 6.1, 6.2, 7.2, and Exhibits C and F below; costs incurred
(capital or otherwise) on a regular recurring basis every 3 or more years for
normal maintenance projects (e.g., parking lot slurry coat or replacement of
lobby, corridor and elevator cab carpets and coverings); and the amortized cost
of capital improvements (as distinguished from replacement parts or components
installed in the ordinary course of business) which are intended to reduce other
operating costs or increases thereof, or upgrade Building and/or Project
security, or which are required to bring the Building and/or Project into
compliance with applicable laws and building codes. Landlord shall amortize the
cost of capital improvements on a straight-line basis over the lesser of the
Payback Period (as defined below) or the useful life of the capital improvement
as reasonably determined by Landlord. Any amortized Project Costs item may
include, at Landlord’s option, an actual or imputed interest rate that Landlord
would reasonably be required to pay to finance the cost of the item, applied on
the unamortized balance. “Payback Period” shall mean the reasonably estimated
period of time that it takes for the cost savings, if any, resulting from a
capital improvement item to equal the total cost of the capital improvement. It
is understood that Project Costs shall include competitive charges for direct
services provided by any subsidiary or division of Landlord. If any Project
Costs are applicable to one or more buildings or properties in addition to the
Building, then that cost shall be equitably prorated and apportioned among the
Building and such other buildings or properties. The term “Property Taxes” as
used herein shall include the following: (i) all real estate taxes or personal
property taxes, as such property taxes may be increased from time to time due to
a reassessment or otherwise; and (ii) other taxes, charges and assessments which
are levied with respect to this Lease or to the Building and/or the Project, and
any improvements, fixtures and equipment and other property of Landlord located
in the Building and/or the Project, except that general net income and franchise
taxes imposed against Landlord shall be excluded; and (iii) any tax, surcharge
or assessment which shall be levied in addition to or in lieu of real estate or
personal property taxes; and (iv) costs and expenses incurred in contesting the
amount or validity of any Property Tax by appropriate proceedings. A copy of
Landlord’s unaudited statement of expenses shall be made available to Tenant
upon request. The Project Costs, inclusive of those for the Base Year, shall be
extrapolated by Landlord to reflect at least 95% occupancy of the rentable area
of the Building.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 B-2 

 

 

EXHIBIT C

 

UTILITIES AND SERVICES

 

The following standards for utilities and services shall be in effect at the
Building. Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards. In the case of any conflict between these
standards and the Lease, the Lease shall be controlling. Subject to all of the
provisions of the Lease, the following shall apply:

 

1.       Landlord shall make available to the Premises during the hours of 8:00
a.m. to 6:00 p.m., Monday through Friday, and upon request, from 8:00 a.m. to
1:00 p.m. on Saturday (“Building Hours”), generally recognized national holidays
excepted, reasonable HVAC services. Subject to the provisions set forth below,
Landlord shall also furnish the Building with elevator service (if applicable),
reasonable amounts of electric current for normal lighting by Landlord’s
standard overhead fluorescent and incandescent fixtures and for the operation of
office equipment consistent in type and quantity with that utilized by typical
office tenants of the Building and Project, and water for lavatory purposes.
Tenant will not, without the prior written consent of Landlord, connect any
apparatus, machine or device with water pipes or electric current (except
through existing electrical outlets in the Premises) for the purpose of using
electric current or water.

 

2.       Upon written request from Tenant delivered to Landlord at least 24
hours prior to the period for which service is requested, but during normal
business hours, Landlord will provide any of the foregoing building services to
Tenant at such times when such services are not otherwise available. Tenant
agrees to pay Landlord for those after-hour services at rates that Landlord may
establish from time to time. If Tenant requires electric current in excess of
that which Landlord is obligated to furnish under this Exhibit C, Tenant shall
first obtain the consent of Landlord, and Landlord may cause an electric current
meter to be installed in the Premises to measure the amount of electric current
consumed. The cost of installation, maintenance and repair of the meter shall be
paid for by Tenant, and Tenant shall reimburse Landlord promptly upon demand for
all electric current consumed for any special power use as shown by the meter.

 

3.       Landlord shall furnish water for drinking, personal hygiene and
lavatory purposes only.

 

4.       In the event that any utility service to the Premises is separately
metered or billed to Tenant, Tenant shall pay all charges for that utility
service to the Premises and the cost of furnishing the utility to tenant suites
shall be excluded from the Operating Expenses as to which reimbursement from
Tenant is required in the Lease.

 

5.       Landlord shall provide janitorial services 5 days per week, equivalent
to that furnished in comparable buildings, and window washing as reasonably
required; provided, however, that Tenant shall pay for any additional or unusual
janitorial services.

 

6.       Tenant shall have access to the Building 24 hours per day, 7 days per
week, 52 weeks per year; provided that Landlord may install access control
systems as it deems advisable for the Building. Landlord may impose a reasonable
charge for access control cards and/or keys issued to Tenant.

 

7.       The costs of operating, maintaining and repairing any supplemental air
conditioning unit serving only the Premises shall be borne solely by Tenant.
Such installation shall be subject to Landlord’s prior written approval, at
Tenant’s sole expense and shall include installation of a separate meter for the
operation of the unit. Landlord may require Tenant to remove at Lease expiration
any such unit installed by or for Tenant and to repair any resulting damage to
the Premises or Building.

 

 

 

 

 C-1 

 



 

EXHIBIT D

 

TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.

 

1.       Tenant shall maintain, at its sole cost and expense, during the entire
Term: (i) commercial general liability insurance with respect to the Premises
and the operations of Tenant in, on or about the Premises, on a policy form that
is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; and
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard “special form” policy,
insuring all Alterations, trade fixtures, furnishings, equipment and items of
personal property in the Premises, in an amount equal to not less than 90% of
their replacement cost (with replacement cost endorsement), which policy shall
also include business interruption coverage in an amount sufficient to cover 1
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.

 

2.       All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by insurance companies authorized to do business
in the State of California and with a general policyholder rating of not less
than “A-” and financial rating of not less than “VIII” in the most current
Best’s Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage. In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.

 

3.       Tenant’s commercial general liability insurance shall contain a
provision that the policy shall be primary to and noncontributory with any
policies carried by Landlord, together with a provision including Landlord, The
Irvine Company LLC, and any other parties in interest designated by Landlord as
additional insureds. Tenant’s policies described in Subsections 1 (ii), (iii)
and (iv) above shall each contain a waiver by the insurer of any right to
subrogation against Landlord, its agents, employees, contractors and
representatives. Tenant also waives its right of recovery for any deductible or
retained limit under same policies enumerated above. All of Tenant’s policies
shall contain a provision that the insurer will not cancel or change the
coverage provided by the policy without first giving Landlord 30 days prior
written notice. Tenant shall also name Landlord as an additional insured on any
excess or umbrella liability insurance policy carried by Tenant.

 

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

 

 



 D-1 

 

 

EXHIBIT E

 

RULES AND REGULATIONS

 

The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.

 

1.       The sidewalks, halls, passages, elevators, stairways, and other common
areas shall not be obstructed by Tenant or used by it for storage, for
depositing items, or for any purpose other than for ingress to and egress from
the Premises. Should Tenant have access to any balcony or patio area, Tenant
shall not place any furniture other personal property in such area without the
prior written approval of Landlord.

 

2.       Neither Tenant nor any employee or contractor of Tenant shall go upon
the roof of the Building without the prior written consent of Landlord.

 

3.       Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.

 

4.       No antenna or satellite dish shall be installed by Tenant without the
prior written agreement of Landlord.

 

5.       The sashes, sash doors, windows, glass lights, solar film and/or
screen, and any lights or skylights that reflect or admit light into the halls
or other places of the Building shall not be covered or obstructed. If Landlord,
by a notice in writing to Tenant, shall object to any curtain, blind, tinting,
shade or screen attached to, or hung in, or used in connection with, any window
or door of the Premises, the use of that curtain, blind, tinting, shade or
screen shall be immediately discontinued and removed by Tenant. Interior of the
Premises visible from the exterior must be maintained in a visually professional
manner and consistent with a first class office building. Tenant shall not place
any unsightly items (as determined by Landlord in its reasonable discretion)
along the exterior glass line of the Premises including, but not limited to,
boxes, and electrical and data cords. No awnings shall be permitted on any part
of the Premises.

 

6.       The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord.
The moving of large or heavy objects shall occur only between those hours as may
be designated by, and only upon previous notice to, Landlord. No freight,
furniture or bulky matter of any description shall be received into or moved out
of the lobby of the Building or carried in any elevator other than the freight
elevator (if available) designated by Landlord unless approved in writing by
Landlord.

 

7.       Any pipes or tubing used by Tenant to transmit water to an appliance or
device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.

 

8.       Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Upon the termination of its tenancy, Tenant shall deliver
to Landlord all the keys to offices, rooms and toilet rooms and all access cards
which shall have been furnished to Tenant or which Tenant shall have had made.

 

9.       Tenant shall not install equipment requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written approval from Landlord.

 

 

 



 E-1 

 

 

10.       Tenant shall not use space heaters within the Premises.

 

11.       Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything in the Premises, which shall in any way increase the
insurance on the Building, or on the property kept in the Building, or interfere
with the rights of other tenants, or conflict with any government rule or
regulation.

 

12.       Tenant shall not use or keep any foul or noxious gas or substance in
the Premises.

 

13.       Tenant shall not permit the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.

 

14.       Tenant shall not permit any pets or animals in or about the Building.
Bona fide service animals are permitted provided such service animals are
pre-approved by Landlord, remain under the direct control of the individual they
serve at all times, and do not disturb or threaten others.

 

15.       Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Project
at any time.

 

16.       Smoking tobacco, including via personal vaporizers or other electronic
cigarettes, anywhere within the Premises, Building or Project is strictly
prohibited except that smoking tobacco may be permitted outside the Building and
within the Project only in areas designated by Landlord. Smoking, vaping,
distributing, growing or manufacturing marijuana or any marijuana derivative
anywhere within the Premises, Building or Project is strictly prohibited.

 

17.       Tenant shall not install an aquarium of any size in the Premises
unless otherwise approved by Landlord.

 

18.       Tenant shall not utilize any name selected by Landlord from time to
time for the Building and/or the Project as any part of Tenant’s corporate or
trade name. Landlord shall have the right to change the name, number or
designation of the Building or Project without liability to Tenant. Tenant shall
not use any picture of the Building in its advertising, stationery or in any
other manner.

 

19.       Tenant shall, upon request by Landlord, supply Landlord with the names
and telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.

 

20.       Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

 

 

 



 E-2 

 

 

21.       Fitness Center Rules. Tenant shall cause its employees (whether
members or prospective members of the Fitness Center) to comply with the
following Fitness Center rules and regulations (subject to change from time to
time as Landlord may solely determine):

 

(a)       Membership in the Fitness Center is open to the tenants of Landlord or
its affiliates only. No guests will be permitted to use the Fitness Center
without the prior written approval of Landlord or Landlord’s representative.

 

(b)       Fitness Center users are not allowed to be in the Fitness Center other
than the hours designated by Landlord from time to time. Landlord shall have the
right to alter the hours of use of the Fitness Center, at Landlord’s sole
discretion.

 

(c)       All Fitness Center users must execute Landlord’s Waiver of Liability
prior to use of the Fitness Center and agree to all terms and conditions
outlined therein.

 

(d)       Individual membership and guest keycards to the Fitness Center shall
not be shared and shall only be used by the individual to whom such keycard was
issued. Failure to abide by this rule may result in immediate termination of
such Fitness Center user’s right to use the Fitness Center.

 

(e)       All Fitness Center users and approved guests must have a
pre-authorized keycard to enter the Fitness Center. A pre-authorized keycard
shall not be issued to a prospective Fitness Center user until receipt by
Landlord of Landlord’s initial fee, if any, for use of the Fitness Center by
such Fitness Center user(s).

 

(f)       Use of the Fitness Center is a privilege and not a right. Failure to
follow gym rules or to act inappropriately while using the facilities shall
result in termination of Tenant’s Fitness Center privileges.

 

 

 

 

 

 

 

 

 

 

 



 E-3 

 

 

EXHIBIT F

 

PARKING

 

The following parking regulations shall be in effect at the Building In the case
of any conflict between these regulations and the Lease, the Lease shall be
controlling.

 

1.       Landlord agrees to maintain, or cause to be maintained, an automobile
parking area (“Parking Area”) in reasonable proximity to the Building for the
benefit and use of the visitors and patrons and, except as otherwise provided,
employees of Tenant, and other tenants and occupants of the Building. Landlord
shall have the right to determine the nature and extent of the automobile
Parking Area, and of making such changes to the Parking Area from time to time
which in its opinion are desirable. Landlord shall not be liable for any damage
to motor vehicles of visitors or employees, for any loss of property from within
those motor vehicles, or for any injury to Tenant, its visitors or employees,
unless ultimately determined to be caused by the sole active negligence or
willful misconduct of Landlord. Landlord shall also have the right to establish,
and from time to time amend, and to enforce against all users of the Parking
Area all reasonable rules and regulations (including the designation of areas
for employee parking) as Landlord may deem necessary and advisable for the
proper and efficient operation and maintenance of the Parking Area.

 

2.       Landlord may, if it deems advisable in its sole discretion, charge for
parking and may establish for the Parking Area a system or systems of permit
parking for Tenant, its employees and its visitors. In no event shall Tenant or
its employees park in reserved stalls leased to other tenants or in stalls
within designated visitor parking zones, nor shall Tenant or its employees
utilize more than the number of Parking Passes (defined below) allotted in this
Lease to Tenant. Tenant shall, upon request of Landlord from time to time,
furnish Landlord with a list of its employees’ names and of Tenant’s and its
employees’ vehicle license numbers. Parking access devices, if applicable, shall
not be transferable. Landlord may impose a reasonable fee for access devices and
a replacement charge for devices which are lost or stolen. Each access device
shall be returned to Landlord promptly following the Expiration Date or sooner
termination of this Lease.

 

3.       Washing, waxing, cleaning or servicing of vehicles, or the parking of
any vehicle on an overnight basis, in the Parking Area (other than emergency
services) by any parker or his or her agents or employees is prohibited unless
otherwise authorized by Landlord.

 

4.       It is understood that the employees of Tenant and the other tenants of
Landlord within the Building and Project shall not be permitted to park their
automobiles in the portions of the Parking Area which may from time to time be
designated for patrons of the Building and/or Project. Tenant may purchase from
Landlord for the Term of this Lease, all or a portion of the total number of
parking passes set forth in Item 11 of the Basic Lease Provisions (the “Parking
Passes”) for unreserved parking. During the initial 60 month Lease Term only,
the monthly charge for the Parking Passes shall be $55.00 per Parking Pass per
month. Thereafter, the parking charges shall be at Landlord’s scheduled parking
rates from time to time. Should any monthly parking charge not be paid within 5
days following the date due, then a late charge shall be payable by Tenant equal
to the greater of (i) 5% of the delinquent installment or (ii) $100.00, which
late charge shall be separate and in addition to any late charge that may be
assessed pursuant to Section 14.3 of the Lease for other than delinquent monthly
parking charges.

 

5.       Landlord shall be entitled to pass on to Tenant its proportionate share
of any charges or parking surcharge or transportation management costs levied by
any governmental agency and Tenant shall cooperate in any voluntary or mandated
transportation management programs.

 

6.       Tenant shall not assign or sublet any of the Parking Passes, either
voluntarily or by operation of law, without the prior written consent of
Landlord, except in connection with an authorized assignment of this Lease or
subletting of the Premises.

 

 

 



 F-1 

 

 

EXHIBIT G

 

ADDITIONAL PROVISIONS

 

1.       FITNESS CENTER. Subject to the provisions of this Section, so long as
Tenant is not in Default under this Lease, and provided Tenant’s employees
execute Landlord’s standard waiver of liability form and pay the applicable one
time or monthly fee, if any, then Tenant’s employees (the “Fitness Center
Users”) shall be entitled to use the fitness center and the shower facility
located at the Project (collectively, the “Fitness Center”). No separate charges
shall be assessed to Fitness Center Users for the use of the Fitness Center
(with the exception of towel/laundry fees, if any) during the initial Term of
this Lease, provided, however, that the costs of operating, maintaining and
repairing the Fitness Center shall be included as part of Operating Expenses.
The use of the Fitness Center shall be subject to the reasonable rules and
regulations (including rules regarding hours of use) established from time to
time by Landlord. Landlord and Tenant acknowledge that the use of the Fitness
Center by the Fitness Center Users shall be at their own risk and that the terms
and provisions of Section 10.2 of this Lease shall apply to Tenant and the
Fitness Center User’s use of the Fitness Center. Tenant acknowledges that the
provisions of this Section shall not be deemed to be a representation by
Landlord that Landlord shall continuously maintain the Fitness Center (or any
other fitness facility) throughout the Term of this Lease, and Landlord shall
have the right, at Landlord’s sole discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under this Lease. Landlord reserves
the right to reasonably limit, restrain, or condition the use of the Fitness
Center by tenants of the Building (including Tenant’s Fitness Center Users) if
Landlord reasonably determines that their use of the Fitness Center has a
disproportionate and/or inequitable impact on the ability of other tenants to
use the Fitness Center. Tenant hereby voluntarily releases, discharges, waives
and relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or its employees or agents arising as a
result of the use of the Fitness Center, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of
action. It is the intention of Tenant with respect to the Fitness Center to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence. Tenant’s right to use the Fitness Center shall
belong solely to Tenant and may not be transferred or assigned without
Landlord’s prior written consent, which may be withheld by Landlord in
Landlord’s sole discretion.

 

2.       CONFERENCE CENTER. Landlord currently provides a conference center (the
“Conference Center”) in the Project capable of accommodating groups of people
for use by Project tenants (including Tenant) on a reserved basis. Tenant shall,
subject to availability, have the use of the Conference Center subject to
Landlord’s procedures and charges, if any. The use of the Conference Center
shall be subject to the reasonable rules and regulations (including rules
regarding hours of use and priorities for the tenants of the particular building
in which a Conference Center is located, set up and clean up charges, etc.)
established from time to time by Landlord for the Conference Center. Landlord
and Tenant acknowledge that the terms and provisions of Section 10.2 of this
Lease shall apply to Tenant’s use of the Conference Center. Further, Landlord
shall have no liability whatsoever with respect to the existence, condition or
availability of any Conference Center nor shall Landlord have any obligation
whatsoever to enforce or make reservations thereof, and Tenant hereby expressly
waives all claims against Landlord with respect to the same. No expansion,
contraction, elimination, unavailability or modification of the Conference
Center, and no termination of or interference with Tenant’s rights to the
Conference Center, shall entitle Tenant to an abatement or reduction in rent or
constitute a constructive eviction or an event of default by Landlord under this
Lease.

 

3.       MOVING ALLOWANCE. In consideration of the execution of this Lease by
Tenant, Landlord shall reimburse Tenant the actual out-of-pocket expenses
incurred by Tenant in connection with Tenant’s move to the Premises, which
expenses shall include furniture, fixtures and equipment, and telecommunications
and cabling costs (“Moving Allowance”). Tenant agrees that all such expenses
shall be supported by paid invoices, and the total thereof shall not to exceed
$65,000.00. The reimbursement shall be paid by Landlord within 30 days following
receipt of those invoices, but in no event sooner than the Commencement Date of
the Lease. Tenant agrees that any portion of the Moving Allowance not utilized
by Tenant, as evidenced in third party invoices submitted to Landlord within 60
days of the Commencement Date, shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment for such savings.

 

 

 



 G-1 

 

